 

Exhibit 10.11.4

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) is made and
entered into as of January 31, 2007, by and among the financial institutions
identified on the signature pages hereof (such financial institutions, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation, as arranger and administrative agent
for the Lenders (in such capacities, together with any successor arranger and
administrative agent, “Agent”), and TRC COMPANIES, INC., a Delaware corporation
(the “Administrative Borrower”), on behalf of all Borrowers.

WITNESSETH:

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, and as of December 29, 2006, and as the same may be amended,
modified, supplemented or amended and restated from time to time, the “Credit
Agreement”);

WHEREAS, Administrative Borrower has an equity ownership interest in Center
Avenue Holdings, LLC, a New Jersey limited liability company (the “Joint Venture
Entity”);

WHEREAS, the Joint Venture Entity desires to enter into a Credit Agreement (the
“Subordinated Loan Agreement”) with SYNERGY BANK, a federally chartered stock
savings bank, to finance the purchase of certain real estate; and

WHEREAS, Agent, Lenders and the Borrowers have agreed to amend the Credit
Agreement and to the consent and the waivers, all as herein provided subject to
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

Section 2.              Amendments to Credit Agreement.  Subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended, as of
the Effective Date (defined below), as follows:

2.01.       Amendment to Section 3.6(b).  Section 3.6(b) of the Credit Agreement
is hereby amended by deleting the words “within 30 days after the Closing Date”
and inserting “on or prior to February 28, 2007” in lieu thereof.

2.02.       Amendment to Section 6.1.  Section 6.1 of the Credit Agreement is
hereby amended as follows: (a) the word “and” is hereby deleted at the end of
clause (e) thereof;


--------------------------------------------------------------------------------


 

(b) the period at the end of clause (f) thereof is replaced by “; and”; and (c)
the following clause (g) is hereby added after the end of clause (f) thereof:

“(g)         Indebtedness in an aggregate amount not to exceed $50,000 pursuant
to a loan agreement with the City of Lowell, Massachusetts acting through its
Division of Planning and Development in connection with Borrowers’ relocation to
new office space in the City of Lowell, Massachusetts so long as such
Indebtedness is not secured by any of the assets of any Borrower or Guarantor.”

2.03.       Amendments to Schedule 1.1.

(a)           The definition of “Permitted Dispositions” is hereby amended as
follows: (i) the word “and” is hereby deleted at the end of clause (f) thereof;
(ii) the period at the end of clause (g) thereof is replaced by “; and”; and
(iii) the following clause (h) is hereby added after the end of clause (g)
thereof:

“(h)         the sale of Omni Environmental, Inc., a New Jersey corporation,
pursuant to that certain Agreement and Plan of Merger dated as of January 30,
2007, so long as the proceeds thereof are applied in accordance with Section
2.4(b).”

(b)           The definition of “Permitted Investments” is hereby amended and
restated in its entirety by replacing it with the following:

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Borrower or
any Subsidiary of a Borrower effected in the ordinary course of business or
owing to a Borrower or any Subsidiary of a Borrower as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Borrower or any Subsidiary of a Borrower, (e)
investments, including intercompany loans, made by any Borrower or Guarantor in
any other Borrower or Guarantor so long as such investments, if in the form of
indebtedness, are not secured by any of the assets of any Borrower or Guarantor
and are subject to the Intercompany Subordination Agreement, and (f) Investments
in Center Avenue Holdings, LLC, a New Jersey limited liability company, Metuchen
Realty Acquisition, LLC, a New Jersey limited liability company (“MRA”), or
other joint venture investments in an aggregate amount not to exceed, during the
term of this Agreement, the sum of (i) $2,000,000 plus (ii) amounts actually
repaid to TRC by Ellis Block, the other member of MRA (such amounts estimated to
be approximately $900,000), so long as (i) no Default or Event of Default shall
have occurred and be continuing, both immediately before and immediately after
giving effect to any such Investment, and (ii) such Investments are made solely
with (x) cash on hand at the time of the effective date of the Fourth Amendment
to Credit Agreement dated as of January 31, 2007 (the “Fourth Amendment”), among
Agent, the Lenders and the Administrative Borrower or (y) cash raised from the
proceeds of equity issuances made by Administrative Borrower after the effective
date of such Fourth Amendment.

2


--------------------------------------------------------------------------------


 

2.04.       Amendment to Schedule 5.3.  The left hand column in the second row
of the table in Schedule 5.3 to the Credit Agreement is hereby amended by
deleting the words “on or prior to January 31, 2007” therein and inserting “on
or prior to February 28, 2007” in lieu thereof.

Section 3.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Fourth Amendment, the Administrative
Borrower, for itself and on behalf of all of the other Borrowers, hereby
represents and warrants that:

3.01.       No Default.  At and as of the date of this Fourth Amendment and at
and as of the Effective Date and both prior to and after giving effect to this
Fourth Amendment, no Default or Event of Default exists and is continuing.

3.02.       Representations and Warranties True and Correct.  At and as of the
date of this Fourth Amendment and both prior to and after giving effect to this
Fourth Amendment, each of the representations and warranties contained in the
Credit Agreement and other Loan Documents is true and correct in all material
respects.

3.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Fourth Amendment and
to consummate the transactions contemplated hereby for itself and, in the case
of Administrative Borrower, on behalf of all of the other Borrowers, and (b) has
taken all action, corporate or otherwise, necessary to authorize the execution
and delivery of this Fourth Amendment and the consummation of the transactions
contemplated hereby for itself and, in the case of Administrative Borrower, on
behalf of all of the other Borrowers.

3.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Fourth Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or (d)
require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

3.05.       Binding Effect.  This Fourth Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

3


--------------------------------------------------------------------------------


 

Section 4.              Conditions.  This Fourth Amendment shall be effective
upon the fulfillment by the Borrowers, in a manner satisfactory to Agent and the
Lenders, of all of the following conditions precedent set forth in this
Section 4 (such date, the “Effective Date”):

4.01.       Execution of the Fourth Amendment.  Each of the parties hereto shall
have executed an original counterpart of this Fourth Amendment and shall have
delivered (including by way of telefacsimile or electronic mail) the same to
Agent.

4.02.       Amendment Fee.  Borrowers shall have paid to Agent, for its own
account, in immediately available funds an amendment fee equal to $30,000.00.

4.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.

4.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

4.05.       Delivery of Pledge Supplement.  Administrative Borrower shall
deliver to Agent, an executed Pledged Interest Addendum pursuant to Section 6 of
the Security Agreement with respect to a pledge of the Administrative Borrower’s
70% interest in the Joint Venture Entity together with any certificate(s)
evidencing such interests and stock powers duly executed in blank.

4.06.       Delivery of Other Documents.  Agent shall have received all such
other documents executed by the Administrative Borrower in connection with the
Subordinated Loan Agreement (the “Subordinated Loan Documents”) and all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

Section 5.              Joint Venture Documents.  Administrative Borrower shall
deliver to Agent promptly after execution thereof, all material documents
executed in connection with the Joint Venture Entity and the Subordinated Loan
Documents.

Section 6.              Miscellaneous.

6.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

6.02.       No Waiver; Reservation of Rights.  This Fourth Amendment is limited
as specified and the execution, delivery and effectiveness of this Fourth
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein.  Notwithstanding anything contained in this
Fourth Amendment to the contrary, Agent and the Lenders expressly reserve the
right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default.

4


--------------------------------------------------------------------------------


 

6.03.       References.

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Fourth Amendment and (ii) all of the terms and provisions of this Fourth
Amendment are hereby incorporated by reference into the Credit Agreement, as
applicable, as if such terms and provisions were set forth in full therein, as
applicable.

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to  “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.

6.04.       Governing Law.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.05.       Severability.  The provisions of this Fourth Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Fourth
Amendment in any jurisdiction.

6.06.       Counterparts.  This Fourth Amendment may be executed in any number
of counterparts, each of which counterparts when executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of this Fourth Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart.  A complete set of counterparts shall be lodged
with the Administrative Borrower, Agent and each Lender.

6.07.       Headings.  Section headings in this Fourth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Fourth Amendment for any other purpose.

6.08.       Binding Effect; Assignment.  This Fourth Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Fourth Amendment shall not be assigned or
delegated without the prior written consent of Agent and the Lenders.

6.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who

5


--------------------------------------------------------------------------------


 

may be employees of Agent or the Lenders), incurred by Agent and the Lenders in
connection with the preparation, negotiation and execution of this Fourth
Amendment and any document required to be furnished herewith.

6.10.       Integration.  This Fourth Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

[Signature page follows]

6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

ADMINISTRATIVE BORROWER:

 

 

 

 

 

 

 

TRC COMPANIES, INC., a Delaware corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

 

 

 

 

By:

 

/s/ Martin H. Dodd

 

 

Name:   Martin H. Dodd

 

 

Title:     Senior Vice President

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
as Agent and as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Jason P. Shanahan

 

 

Name:    Jason P. Shanahan

 

 

Title:      Vice President

 

7


--------------------------------------------------------------------------------